Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Bierly et al. (US 2002/0154687 A1) (Bierly herein after).

Re Claim 1, Bierly discloses a transceiver element comprising: 
receiving circuitry configured to receive a radio frequency signal via an antenna element associated with the receiving circuitry (antenna 10, transceiver, Figure 1, [0028]), wherein the radio frequency signal comprises a first received signal part and a second received signal part (TDMA and FDMA channelizing, each antenna element simultaneously receives signals on plurality of different frequency channels F, [0029]); 
1, DC181-, Figure 1, [0029]) and a second down-converted signal part corresponding to the second received signal part (received signal from antenna 102, DC 182, Figure 1, [0029]); 
extracting circuitry configured to extract at least the second down-converted signal part from the down-converted signal (DDC bank 20 comprising digital down-converter for each of the F frequency channels, Figure 1, [0030]); and 
output circuitry configured to provide an output signal comprising a first output signal part and a second output signal part (DDC bank 20, Figure 1, [0030], MUX 24, Figure 1, [0032]), wherein the first output signal part comprises at least a first intermediate signal part which comprises at least the first down-converted signal part (signal output from DC 18-1, Figure 1, [0029], DDC bank output signal 1, Figure 1, [0030]), and wherein the second output signal part comprises at least the second down-converted signal part extracted from the down-converted signal (signal output from DC 182, Figure 1, [0029], DDC bank output signal 2, Figure 1, [0030]).

Re Claim 2, Bierly discloses the transceiver element of claim 1, wherein the extracting circuitry is further configured to extract the first down-converted signal part from the down-converted signal to provide the first intermediate signal part (signal output from DC 18-1, Figure 1, [0029], DDC bank (1) output signal 1, Figure 1, [0030]).

Re Claim 3, Bierly discloses the transceiver element of claim 1, wherein the extracting circuitry is configured to extract only the second down-converted signal part from the down-converted signal, and 2, Figure 1, [0029], DDC bank (2) output signal 2, Figure 1, [0030]).

Re Claim 4, Bierly discloses the transceiver element of claim 1, wherein the output circuitry comprises first and second output ports (signal output of DDC bank with 1, 2, 3, … F*E, Figure 1, [0030]), wherein the first output port is configured to output a first output signal comprising the first output signal part and the second output port is configured to output a second output signal comprising the second output signal part (signal output from DC 18-1, DC 182, Figure 1, [0029], DDC bank (1) output signal 1, DDC bank (2) output signal 2, Figure 1, [0030]).

Re Claim 5, Bierly discloses the transceiver element of claim 1, wherein the output circuitry comprises one input port configured to output a single output signal comprising the first and second output signal parts (DDC bank outputs 1, 2, 3, … F*E multiplexed by MUX into a serial signal, [0032]), and wherein the transceiver element further comprises multiplexing circuitry configured to multiplex the first output signal part and the second output signal part to provide the single output signal (MUX 24, Figure 1, [0032]).

Re Claim 7, Bierly discloses the transceiver element of claim 1, wherein the first received signal part comprises data and/or control symbols, and wherein the second received signal part comprises reference symbols for beamforming control (the serial signal comprises first and second received signal part and the serial signal comprise data symbol and symbols for beamforming, [0035]-[0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierly et al. (US 2002/0154687 A1) (Bierly herein after) in view of Ratnam et al. (US 2021/0167996 A1) (Ratnam herein after).

Re Claim 6, Bierly discloses the transceiver element of claim 1, except further comprising first multiplying circuitry configured to scale and/or phase shift the first intermediate signal part.
However, Ratnam discloses a MIMO systems comprising first multiplying circuitry configured to scale and/or phase shift the first intermediate signal part (phase shifter 56, Figure 2, [0071]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and sysetm of Bierly, by making use of the technique taught by Ratnam, in order to improve the signal quality.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Bierly, nor does Bierly teach away from the modification (Bierly merely discloses a preferred embodiment). The . 

Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631